Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	This is in responses to Applicant communication  on 01/10/2020 claims 1-4 are pending in the application 

                                       Claim Rejections - 35 USC § 101
2.	The following is a quotation from 35 U.S.C. 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to  claim 1, claim 1 recite a  method for automatically generating a universal set of stereoisomers of an organic molecule, comprising the following steps:
(1) segmenting an input molecule into a group of fragments which are mainly divided into three types: cyclic isomer fragments, cis-trans isomer fragments, and chiral isomer fragments.
(II) matching the obtained isomer fragments with fragment templates in a fragment template library, wherein chiral isomers and cis-trans isomers do not need to be covered by the fragment templates;
(III) generating all isomers of the corresponding fragments according to the fragment template
information; for cis-trans isomers and chiral isomers, exchanging any two sites of the cis-trans isomers and the chiral isomers and performing assembly in step (IV); and
(IV) traversing all the isomer fragments and sites thereof, and assembling the fragments at the two ends of a broken bond in the step (I) according to all possible sites of a broken-bond atom to obtain all stereoisomers.
Claim 1 is therefore a computer algorithm  using a generic computer system to do organic chemical data collection  and data comparison to generate stereo isomer of organic molecule and therefore fall into the category of an abstract idea and therefore not eligible for a Patent under section 101 of the Patent laws.
Note that all the dependent claims 2-4 add nothing more than data collecting and data manipulations using a generic computer system when viewed as whole, add nothing more than the judicial exception of and therefore the claims are ineligible.
4.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

5.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                    CONCLUSION       
                                                                                                                               .        
6.        Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The 
Examiner can normally be reached on Monday-Friday 9.30 am to 6.30m pm US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897